Citation Nr: 0519071
Decision Date: 07/14/05	Archive Date: 09/19/05

DOCKET NO. 03-18 532A                       DATE JUL 14 2005

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina

THE ISSUE

Entitlement to service connection for an abdominal melanoma due to exposure to Agent Orange while serving in Vietnam.

REPRESENTATION

Veteran represented by:

NC Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

C. Kedem, Counsel




ATTORNEY FOR THE BOARD

C. Kedem, Counsel

INTRODUCTION

The veteran had active duty service from May 1969 to November 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the RO.

In June 2005, the veteran testified at a hearing before the undersigned Veterans Law Judge via video teleconference.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the veteran if further action is required on his part.

REMAND

Based on the veteran's recent hearing testimony, the Board finds that appropriate action must be taken in order to obtain copies of all medical records referable to treatment received by the veteran for his malignant melanoma.

The veteran asserts that his malignant melanoma is related to Agent Orange exposure in the Republic of Vietnam. A medical statement has been received from the veteran's doctor who opined that the veteran's melanoma as likely as not was

- 2 



related to his military service. However, the veteran has not been afforded an examination by VA in connection with his claim.

The RO must schedule a VA medical examination. The examiner must provide an opinion regarding the etiology of the claimed malignant melanoma based on a review of the entire record.

Accordingly, the case is REMANDED for the following development:

1. The RO should take appropriate steps to contact the veteran in order to obtain information referable to all treatment received by the veteran for his claimed abdominal melanoma. Based on his response, the RO should undertake to obtain copies of the records from any identified treatment source. All VA treatment records should be obtained in this regard.

2. The veteran should be afforded VA medical examination in order to determine the nature and likely etiology of the claimed malignant melanoma. The claims folder must be made available to the examiner for review in conjunction with the examination. Based on his/her review of the case, the examiner should opine as to whether the veteran has current disability manifested by malignant melanoma that at least as likely as not is due Agent Orange exposure or other disease or injury in service. A rationale for all opinions and conclusions must be provided.

2. Based on any new evidence, the RO should readjudicate the issue on appeal. If any benefit sought remains denied, the veteran and his representative should be provided a Supplemental Statement of the

- 3 



Case, which reflects consideration of all additional evidence, and the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for the purpose of appellate disposition, if indicated.

The veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of2003, Pub. L. No.1 08-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.c. §§ 5109B,7112).

STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2004).

- 4



